UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
DIQUAN BOOKER,

                         Plaintiff,
                                                     TRANSFER ORDER
             -against-                               19-CV-4571(JS)(AKT)

OFFICER MICO’LEVO, Correction Officer,
SHAWANGUNK CORRECTIONAL FACILITY,

                    Defendants.
-----------------------------------X
APPEARANCES
For Plaintiff:      Diquan Booker, pro se
                    16-A-1691
                    Shawangunk Correctional Facility
                    P.O. Box 700
                    200 Quick Road
                    Wallkill, New York 12589

For Defendants:          No appearance.

SEYBERT, District Judge:

             On August 5, 2019, incarcerated pro se plaintiff Diquan

Booker (“Plaintiff”) filed a Complaint in this Court against

Correction    Officer     Mico’Levo    and    the    Shawangunk    Correctional

Facility (together, “Defendants”) pursuant to 42 U.S.C. § 1983,

together   with    an    application    to    proceed    in     forma    pauperis.

Plaintiff complains of events are that are alleged to have occurred

at the Shawangunk Correctional Facility.                For the reasons set

forth below, the Court TRANSFERS this action to the United States

District Court for the Southern District of New York.

             The   claims   alleged    in    the    Complaint    arise    from   an

incident alleged to have occurred at the Shawangunk Correctional
Facility located in Wallkill, New York.                Wallkill is located

within Orange County, which is in the Southern District of New

York.   See 28 U.S.C. § 112(b).          Under 28 U.S.C. § 1391, venue is

proper in “a judicial district in which a substantial part of the

events or omissions giving rise to the claim occurred, or a

substantial part of property that is the subject of the action is

situated.”      28 U.S.C. § 1391(b)(2).

             Here, the events giving rise to Plaintiff’s claims are

all   alleged    to   have   occurred    at   the   Shawangunk   Correctional

Facility, which is within the Southern District of New York.             See

28 U.S.C. § 112(b).          Thus, since all the events and omissions

giving rise to Plaintiff’s claims occurred in that district, venue

for this action lies there.             Accordingly, in the interests of

justice, without offering any opinion on the merits of Plaintiff’s

claims, this action is TRANSFERRED to the United States District

Court for the Southern District of New York.           28 U.S.C. §§ 1391(b),

1406(a).   The determination of Plaintiff’s application to proceed

in forma pauperis is reserved for the transferee court.            Summonses

shall not issue from this Court.

             The Clerk of the Court is directed to: (1) transfer this

case to the Southern District of New York forthwith; (2) mail a

copy of this Order to the pro se Plaintiff; and (3) mark this case



                                        2

CLOSED.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).



                                     SO ORDERED.



                                     /s/ JOANNA SEYBERT______
                                     Joanna Seybert, U.S.D.J.

Dated: October   7 , 2019
       Central Islip, New York





                                 3

